Melvin Mayfield, Judge, concurring. I want to comment on the appellant’s point that the state trooper did not have the expertise necessary to form an opinion on whether appellee or the decedent was driving too fast. In my view, the trooper’s opinion on that matter was immaterial in the trial of this case. The appellee had alleged that the decedent was negligent. AMI 301 provides that the trial judge shall instruct the jury that negligence is “the failure to do something which a reasonably careful person would do, or the doing of something which a reasonably careful person would not do, under circumstances similar to those shown by the evidence in this case.” Thus, the trooper should not have been allowed to tell the jury it was his conclusion that the decedent was “driving too fast for conditions.” It might be permissible for him to give his opinion of the rate of speed the decedent was traveling at the point of collision; or how many feet it would take to stop her vehicle after applying the brakes; or what effect the application of brakes would have on an icy highway. But whether the decedent was “driving too fast for conditions” is the ultimate question in this case. It simply asks whether the decedent was doing what a reasonably careful person would do under similar circumstances. The vice of letting the jury know the trooper’s conclusion is fully explained in the majority opinion and the Gramling and Ethridge cases cited therein. I thoroughly agree with the majority opinion and the reversal of this case.